                                         Entered on Docket
                                         February 06, 2020
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA



                                       Signed and Filed: February 6, 2020




                                       ________________________________________
                                       DENNIS MONTALI
                                       U.S. Bankruptcy Judge




Case: 19-30088   Doc# 5673   Filed: 02/06/20   Entered: 02/06/20 13:55:27    Page 1 of
                                          5
Case: 19-30088   Doc# 5673   Filed: 02/06/20   Entered: 02/06/20 13:55:27   Page 2 of
                                          5
                              1                                         Statement are to make sure that adequate disclosure will
                                                                        enable an impaired creditor or shareholder to make an
                              2                                         informed judgment about the Plan. Objections to a
                                                                        disclosure statement should not include objections to
                              3
                                                                        confirmation, alternatives to the proposed Plan or other
                              4                                         irrelevant matters. The only exception is that an objection
                                                                        may be based upon a good faith belief that the proposed
                              5                                         Plan is unconfirmable as a matter of law. The Court will
                                                                        not treat the absence of an objection to confirmation as a
                              6                                         waiver of such an objection filed later when the plan is
                              7                                         ready to be considered.

                              8         February 18, 2020               Debtors to file proposed Solicitation Materials and
                                                                        Procedures.
                              9
                                        February 21, 2020 at 4:00 p.m. Deadline for filing summary of Fire Victim Claims
                             10                                        Resolution Procedures.
                             11

                             12                                         Deadline for filing any objection to, or request for estimation
                                                                        of, a Claim for purposes of voting on the Plan.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                        February 28, 2020 at 4:00 p.m. Deadline for the following parties (collectively, the “Core
      767 Fifth Avenue




                             14                                        Parties”) to serve by email on the Plan Proponents (but not
                                                                       file or send to the Court) any objections or responses to the
                             15                                        Proposed Disclosure Statement or Solicitation Materials and
                                                                       Procedures (each, a “Disclosure Statement or Solicitation
                             16
                                                                       Objection”):
                             17                                                the Tort Claimants Committee;
                             18                                                the Creditors Committee;
                             19                                                the U.S. Trustee;

                             20                                                the Ad Hoc Group of Subrogation Claimholders;
                                                                               the Ad Hoc Committee of Senior Unsecured
                             21                                                 Noteholders;
                             22                                                the U.S. Department of Justice;
                             23                                                the Office of the California Attorney General;

                             24                                                Governor Gavin Newsom;
                                                                               the California Public Utilities Commission;
                             25
                                                                               the Ad Hoc Committee of Holders of Trade Claims;
                             26
                                                                               Valley Clean Energy Alliance;
                             27                                                City and County of San Francisco;
                             28                                                South San Joaquin Irrigation District;

                              Case: 19-30088   Doc# 5673      Filed: 02/06/20    Entered: 02/06/20 13:55:27         Page 3 of
                                                                           5
                              1                                               BOKF, NA, solely in its capacity as Indenture Trustee
                                                                               for the Utility Senior Notes;
                              2
                                                                              Adventist Health System/West and Feather River
                              3                                                Hospital; and
                              4                                               the Consenting Fire Claimant Professional Group.

                              5                                        Disclosure Statement or Solicitation Objections shall be in
                                                                       short, concise bullet points.
                              6
                                        February 28, 2020              Deadline to file substantially final form of Subrogation
                              7                                        Wildfire Trust Agreement.

                              8         February 28, 2020 – March 5, Counsel for each of the Core Parties shall meet and confer
                                        2020                         with counsel for the Debtors and the Shareholder Proponents
                              9                                      to attempt to resolve any Disclosure Statement or Solicitation
                             10                                      Objections.

                             11         March 6, 2020 at 4:00 p.m.     Deadline for any other parties (e.g., parties other than the
                                                                       Core Parties) to file and serve any Disclosure Statement or
                             12                                        Solicitation Objections, which shall be in short, concise bullet
                                                                       points.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14
                                                                       Deadline for any Core Party to file any Disclosure Statement
                             15                                        or Solicitation Objection that has not been resolved during the
                                                                       aforementioned meet and confer period.
                             16

                             17                                        Deadline for any creditor or shareholder to file a motion
                                                                       pursuant to Bankruptcy Rule 3018(a) seeking to temporarily
                             18                                        allow its Claim or Interest in a different class or amount for
                             19                                        purposes of voting to accept or reject the Plan.

                             20         March 9, 2020                  Debtors to file revised or amended Plan and Proposed
                                                                       Disclosure Statement.
                             21
                                        March 10, 2020 at 10:00 a.m.   Hearing on approval of the Proposed Disclosure Statement
                             22                                        and Solicitation Materials and Procedures.
                             23

                             24                                        Deadline to file substantially final forms of each of the Fire
                                                                       Victim Trust Agreement and the Fire Victim Claims
                             25                                        Resolution Procedures.

                             26         March 11, 2020 at 10:00 a.m.   Reserved for additional time to consider approval of, and
                                                                       objections to, the Proposed Disclosure Statement and
                             27                                        Solicitation Materials and Procedures.
                             28
                                        March 12, 2020                 Debtors to submit proposed Order to the Court approving the

                              Case: 19-30088   Doc# 5673     Filed: 02/06/20    Entered: 02/06/20 13:55:27         Page 4 of
                                                                          5
                              1                                              Proposed Disclosure Statement and Solicitation Materials
                                                                             and Procedures and restating the date for the hearing on
                              2                                              confirmation of the Plan and related deadlines for submitting
                                                                             Ballots and filing Plan confirmation objections. The
                              3
                                                                             proposed Order shall include the following language:
                              4

                              5                                              Principal counsel representing a party, or any pro se
                                                                             party, objecting to confirmation of the Plan must appear
                              6                                              in person at a pre-confirmation scheduling conference on
                                                                             May 19, 2020 at 10:00 AM to discuss scheduling any
                              7
                                                                             evidentiary matters to be dealt with in connection with the
                              8                                              confirmation hearing and scheduling for briefing of
                                                                             contested legal issues. Failure to appear may result in the
                              9                                              objection being stricken.

                             10             March 31, 2020 (or as soon as    Deadline for Debtors to complete mailing of Disclosure
                                            reasonably practicable           Statement, Ballots, and other Solicitation Materials.
                             11             thereafter)
                             12
                                            May 15, 2020 at 4:00 p.m.        Deadline for (i) submitting Ballots to accept or reject the
Weil, Gotshal & Manges LLP




                                                                             Plan and (ii) filing and serving objections to Plan
 New York, NY 10153-0119




                             13
                                                                             confirmation.
      767 Fifth Avenue




                             14
                                            May 19, 2020 at 10:00 a.m.       Pre-confirmation scheduling conference.
                             15
                                            May 22, 2020 at 4:00 p.m.        Deadline for Debtors, Shareholder Proponents, and other
                             16
                                                                             parties in interest to file replies to Plan confirmation
                             17                                              objections.

                             18             May 27, 2020 at 10:00 a.m.       First day of Confirmation Hearing.

                             19
                                           2.     The Debtors are authorized to take all steps necessary or appropriate to carry out this
                             20
                                  Order.
                             21
                                           3.     This Court shall retain jurisdiction to hear and determine all matters arising from or
                             22
                                  related to the implementation, interpretation, or enforcement of this Order.
                             23
                                                                            ** END OF ORDER **
                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 5673     Filed: 02/06/20      Entered: 02/06/20 13:55:27       Page 5 of
                                                                              5
